PER CURIAM.
This review is governed by the principles established in Dobson v. Commissioner, 320 U.S. 489, 64 S.Ct. 239, 88 L.Ed. 248. We agree with the reasoning of the Tax Court’s opinion but because of an error in determining the cost basis, conceded by respondent, there must be a recomputation of the tax. The taxpayer claims and the Commissioner agrees that $55,021.36 should be added to the $1,180,157.59, the cost basis in the depreciation allowance for the year 1941. The case is ordered remanded to recompute the tax for that year. The Tax Court’s decision is otherwise affirmed.